Citation Nr: 1020317	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
April to June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In June 2009 the Board issued a decision denying the appeal 
with regard to service connection for systemic lupus 
erythematosus.  The appellant appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Veterans Court).  
In February 2010, the Veterans Court granted a joint motion 
of the appellant and the Secretary of Veterans' Affairs (the 
Parties), vacated the June 2009 decision, and remanded the 
matter to the Board for compliance with the instructions in 
the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Service records show that the appellant indicated on a March 
11, 1979 report of medical history that she was taking a 
salve for a rash.  She entered onto ACDUTRA on March 24, 
1979.  On April 27, 1979 she sought medical treatment for a 
rash and was assessed with contact dermatitis.  On May 31 she 
was assessed with an unknown rash.  A June 1 note indicates a 
6 month history of skin lesions and a dermatology consult of 
that same date provides an impression of erythema multiforme.  
A June 12 Medical Board examination provides a clinical 
evaluation of erythema multiforme with a recommendation to 
separate the appellant from service.  June 14, 1979 she was 
separated from ACDUTRA.  A July 20, 1979 narrative summary 
documents that the appellant's skin condition was erythema 
multiforme; she was found unfit for military service, a 
physician indicated that the condition existed prior to 
service and was not aggravated by service and recommended 
referral of the case to the Tennessee State Adjutant General 
for final adjudication.  

A June 1982 letter from the Tennessee Army National Guard 
includes a recommendation for the appellant to be discharged.  
The officer stated that the Tennessee State Adjutant 
General's Office decided to retain the appellant following 
her release from basic training and explained that the 
appellant's rash had become worse and she was unable to 
perform her duties during annual training.  She was 
discharged from the Army National Guard and as a Reserve of 
the Army in June 1982.  

In November 1982, an RO denied service connection for 
erythema multiforme finding that the condition existed prior 
to entry into ACDUTRA and was not aggravated thereby.  She 
appealed and in a February 1984 decision the Board denied her 
appeal, finding as fact that the appellant suffered from 
erythema multiforme prior to her entry into ADDUTRA and that 
she suffered from an exacerbation of the disorder during 
service, but the underlying disease process had not become 
more severe.  

In an August 2002 letter, "N.J.O.", M.D. stated that she 
had treated the appellant for the past three years for 
systemic lupus erythematosus and believed that it was 
reasonable to determine that the onset of the disease 
coincided with the appellant's period of military service.  
Other treatment notes document a history of lupus as early as 
1997, July 1998 notes include a past medical history of 
systemic lupus erythematosus, and "D.S.K.", M.D. stated in 
a July 1998 letter that he did not think he could diagnose 
lupus at that time.  Other notes from this period indicated 
an impression of lupus.  

In a September 2003 letter Dr. N.J.O. stated that she agreed 
with an assessment that the appellant's lupus was aggravated 
by stress related to her service in the U.S. military.  

In January 2004, the appellant underwent an infectious, 
immune, and nutritional disabilities VA examination.  After 
examining the appellant and reviewing her pertinent medical 
history, the examiner provided a medical opinion that she had 
lupus diagnosed in 1997 and that she had erythema multiforme 
documented while in the military, but he believed that these 
conditions were unrelated and the erythema multiforme was 
present prior to her entrance into service.  

In September 2005, the appellant underwent another VA 
examination.  The examiner provided a medical opinion that 
her erythema multiforme present during service was at least 
as likely as not an early manifestation of her current 
systemic lupus, explaining that erythema multiforme is not a 
common presenting sign of lupus, but that it is well 
documented that this is a way lupus can present, with a rash 
consistent with erythema multiforme.  

During the course of her claim and appeal, the appellant has 
submitted several relevant medical articles which are 
associated with the claims file.  

In the February 2010 joint motion, the Parties noted that the 
September 2005 VA examiner had opined that the appellant's 
erythema multiforme was an early manifestation of lupus and 
the Parties agreed that even if the appellant's erythema 
multiforme was previously found to pre-exist service and not 
have been aggravated in service, "this does not necessarily 
mean that lupus was not aggravated by service, as there has 
been no finding that the two conditions are one and the 
same."  (emphasis in the original).  February 2010 Joint 
Motion at 3.  The Parties explained that the September 2003 
private medical opinion Dr. N.J.O. indicated that the 
appellant's lupus was aggravated by stress related to her 
military service.  Id.  The Parties also noted that medical 
treatise evidence was of record that suggests that stress can 
aggravate lupus.  Id.  

The Parties agreed that the two VA examinations of record do 
not address whether the appellant's lupus was aggravated by 
her military service and that it was unclear to the Parties 
whether her lupus, as opposed to her erythema multiforme, was 
aggravated by her military service.  Id. at 4.  They 
concluded that the appellant was entitled to a VA examination 
to consider this question.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the appellant is provided 
the opportunity for a VA examination with 
regard to her claim on appeal.  The claims 
file must be provided to the examiner, the 
examiner must review the claims file, and 
the examiner must indicate in his or her 
report whether the claims file was 
reviewed.  The examiner is asked to 
provide an expert opinion as to the 
following questions.  

(a)  Whether it is at least as likely as 
not that the appellant's lupus, as opposed 
to her erythema multiforme, preexisted her 
entrance into active duty for training in 
1979.  The examiner must explain his or 
her opinion taking into account the 
evidence in the claims file, including the 
VA examination reports, the private 
medical opinions, and the medical 
articles.

(b)  If the appellant's lupus did pre-
exist her entrance into active duty for 
training in 1979, whether it is at least 
as likely as not that her military 
service, including stress, aggravated her 
lupus.  Of note is by "aggravated" it is 
meant that the lupus increased in severity 
but temporary flare-ups are not considered 
an increase in severity.  

(c)  If the examiner determines that the 
appellant's lupus increased in severity 
due to her active duty for training in 
1979, the examiner is asked to provide an 
explanation as to whether that increase 
was beyond the natural progression of the 
disease.  

All opinions must be supported by clear 
rationale.  A mere conclusion and 
recitation of facts is not sufficient.  
The examiner is asked to read not only the 
medical opinions, treatment records, and 
other relevant evidence of record but also 
to read the five page JOINT MOTION FOR 
REMAND that is associated with the claims 
file.  

2.  The RO must ensure that the above 
development is completed as indicated.  If 
the examiner does not provide the 
requested opinions along with a detailed 
rationale explaining the examiner's 
conclusion, return the report to the 
examiner for proper completion, or see to 
it that the appellant is provided another 
opportunity for such examination by a 
different examiner.  

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, provide the appellant and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



